IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

WALTER M. MARTINEZ,                  NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D15-993

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed June 1, 2015.

An appeal from an order of the Circuit Court for Escambia County.
Linda L. Nobles, Judge.

Walter M. Martinez, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

LEWIS, C.J., BENTON and ROBERTS, JJ., CONCUR.